Citation Nr: 1326458	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 until May 1974.  The Veteran also had subsequent service with the Army and Air Force National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, denied service connection for PTSD.  In September 2010, the Veteran filed a notice of disagreement (NOD) with regard to the denial of service connection.  The RO issued a statement of the case (SOC) in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.  

Regarding characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, other psychiatric diagnoses include: bipolar disorder, depression, cognitive disorder, dysthymia, adjustment disorder, attention deficit hyperactivity disorder, attention deficit disorder, delirium, psychosis and personality disorder.  He has claimed PTSD as directly related to service.  Accordingly, and consistent with Clemons, the Board has characterized the appeal as also encompassing the matter of service connection for psychiatric disorder other than PTSD.  

The Board's decision on the claim for service  connection for PTSD is set forth below.  The matter of service connection for psychiatric disability other than PTSD is addressed in the remand following the order; this matter is being remanded  RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.
 
As a final preliminary matter, the Board notes that, in a January 2011 statement, the Veteran raised a new claim, specifically that he has high triglycerides due to receiving an anthrax vaccination in service.  Additionally, a June 2011 Report of Contact documents that the Veteran claimed housebound and aid and attendance benefits.  A subsequent  July 2011 Report of Contact documents that VA clarified with the Veteran that he was seeking special monthly pension.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the record reflects a single notation of PTSD by history, competent, probative evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339(Fed.  Cir.  2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a November 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also included general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 rating decision reflects the initial adjudication of the claim after issuance of the November 2009 letter.  Hence, the November 2009 letter meets the VCAA's content of notice and timing requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the matter herein decided.  Pertinent evidence associated with the claims file consists of in- and post-service treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action on this claim, prior to appellate consideration, is required. 

The Board notes that in an undated VA Form 21-4142 (apparently received before August 27, 2009), the Veteran reported receiving treatment from the Utah State Hospital in 1977.  However, the Veteran did not sign the form authorizing VA to attempt to obtain those records.  In an August 27, 2009 letter, the RO informed the Veteran that he had not signed his VA Form 21-4142 and requested that he provide a signed copy of that form.  In November 2009 and January 2010, the RO received signed copies of different VA Form 21-4142s, but the Veteran did not again request that VA attempt to obtain records from the Utah State Hospital.  As the Veteran never authorized VA to obtain those records, no further RO action in this regard is warranted. 

The Board also notes that a Social Security Administration (SSA) inquiry, dated in July 2011, documents that the Veteran receives SSA disability benefits, with a disability onset date of September 2009.  However, during his January 2010 VA examination, the Veteran reported that he had filed for SSA benefits because he could not work due to his physical problems.  As the Veteran has indicated that he is receiving SSA benefits for disabilities other than the PTSD currently under consideration, he is not prejudiced by the absence of those records in the adjudication of this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

Finally, the Board acknowledges that VA has not specifically arranged for the Veteran to undergo VA examination, or obtained a medical opinion, in connection with the claim current for PTSD.  However, as explained in more detail below, there are sufficient mental health records to decide the claim, and, in light of what these records show, no examination or medical opinion specifically in regard to this claim is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through identified notice, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, persuasive medical evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, PTSD. 

The Veteran's service treatment records are negative for any finding or diagnosis of PTSD.  Psychiatric evaluation was normal at the time of his April 1974 separation examination.  

A July 1979 VA hospital summary notes a diagnosis of chronic alcoholism.  The VA medical provider noted that at the time the Veteran was interviewed in the psychiatric ward there was no evidence of a thought disorder.  

A May 1984 VA hospital summary reflects diagnoses of alcohol abuse, adjustment disorder with depressed mood and dependent personality disorder.  

The Veteran has received multiple diagnoses from the Alta View Center for counseling, including dysthymia and ADHD (October 18, 2002), psychosis, not otherwise specified (August 3, 2004), bipolar disorder (July 17, 2006) and major depressive disorder (November 27, 2006). 

A November 2006 Cottonwood Medical Center record documents discharge diagnoses including delirium, chronic severe depression and ADD.  

A February 19, 2008 VA medical record documents a diagnosis of dysthymia.  

A November 13, 2009 VA medical record documents diagnoses of bipolar I disorder and rule out ADHD.

A November 18, 2009 discharge summary notes diagnoses of bipolar I disorder and cognitive impairment, and rule out cluster A personality traits/disorder.

In January 2010, the Veteran underwent a VA mental disorders examination (not specifically for PTSD).  The examiner noted that the Veteran denied combat service, both with the Marines and his subsequent National Guard service.  As for military stressors or traumatic incidents. The Veteran  of "civilians hated us", that he did not trust his fellow soldiers because many of them had been admitted into service following a prison release program, significant racial tension and not being safe around peers and that a supervisor was "a homosexual" and "propositioned me", which disillusioned him and made him afraid his supervisor would try to kill him.  The January 2010 VA examiner diagnosed the Veteran with bipolar disorder and noted that the Veteran did not meet DSM-IV criteria for any other psychiatric disorder beyond the referral question of adjustment reaction.  The examiner explained that the Veteran's adjustment reaction has been refined to bipolar disorder.

In a May 2011 statement, the Veteran reported that that "although I only served 2 years of active duty I suffered catastrophic physiological [sic.] problems for years".  He indicated that his problems were the result of combat veterans considering non-combat veterans like him as "noncom pukes", "almost a Marine" and "jock supporters".  He also claimed that a Korean War veteran once asked him if he was one of those "Vietnam cry babies".  He also reported "mental anguish" due to the way society treated him after his Marine service spent stationed in America.    

A May 12, 2011 VA medical record notes a history of depression and PTSD, as well as treatment for ADD.  That record was made for the purposes of case management and the comments therein were not based on evaluation of the Veteran.

One month later, a  June 7, 2011 VA medical record documents only diagnoses of bipolar disorder and cognitive disorder.  A subsequent VA medical record dated on August 24, 2011 documents the same diagnoses. 

The above-cited evidence reflects that the record contain no competent, persuasive evidence that the Veteran has actually been diagnosed with PTSD at any point pertinent to this appeal, although the record is replete with diagnoses of a number of other psychiatric problems.

The Board acknowledges the Veteran's contention that he has a diagnosis of PTSD.  However, the Board finds that the single notation of a history of PTSD in the May 12, 2011 VA team note does not actually reflect a diagnosis of PTSD based on evaluation.  Indeed, the May 2011 VA team note was made without the Veteran being present.  The creator of that note indicated that she had "[d]iscussed vet in team meeting" and noted the attendees of the meeting as various medical providers, without listing the Veteran.  As such, that record does not document a diagnosis based on evaluation or even the formation of a diagnosis; rather, as the notation of PTSD is not repeated anywhere else in the record, the May 2011 notation it appears only to reflect an inaccurate report of the Veteran's history.

The Board finds probative the fact that numerous the VA and private medical records, both prior to and subsequent to the May 12, 2011 VA medical record, include multiple mental health assessments that have included actual evaluation of the Veteran, and none of those medical records document a diagnosis of PTSD.  In this regard, it is particularly noteworthy that the next VA medical record dated after the May 2011 record (dated in June 2011) documents  he Veteran's active problems and PTSD was not included on the list, although bipolar disorder, dysthymic disorder and depression were listed.  Furthermore, the  January 2010 psychiatric examiner diagnosed only bipolar disorder and cognitive disorder-despite the Veteran's report of "stressors"(most of which appear to have been associated with, but to have occurred after, his military service) during that examination.   The August 24, 2011 VA medical provider similarly noted examination of the Veteran and diagnosed bipolar disorder and cognitive disorder, as well.  

In addition to the VA medical evidence of record, the Board has considered the private medical evidence of record; however, such evidence similarly reflects no current diagnosis of PTSD.  Significantly other that the noted history of PTSD referenced in the May 2011 VA record, there is absolutely no reference to PTSD in any of the Veteran's records, and neither the Veteran nor his representative has otherwise presented or identified evidence of valid diagnosis of PTSD, despite being given a number of opportunities to do so. 

The Board further notes that the lay statements submitted by the Veteran do not constitute probative medical evidence on the question of diagnosis.  38 C.F.R. § 3.159(a) (1).  Although claimants are competent to describe their symptoms, a layperson is generally not capable of opining on matters requiring medical knowledge.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  PTSD is a complex psychiatric disability that cannot be diagnosed without special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is not shown to have the knowledge, training and expertise to diagnose PTSD, his lay assertions on the question of medical diagnosis of PTSD have no probative value.  Moreover, the January 2010 VA examiner specially considered lay statements of record and only diagnosed the Veteran with bipolar disorder.  

In short, the competent, probative evidence simply does not support finding that the Veteran has, in fact, been diagnosed with PTSD at any time pertinent to this appeal.  In fact, the collective medical on the question of diagnosis indicates that the Veteran does not have PTSD.  Moreover, given this evidence, and on these facts, arranging for the Veteran to undergo VA examination or obtaining a medical opinion specifically in connection with this claim is not required.  In this regard, the Board notes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as noted, there is sufficient medical evidence of record to decide the claim, although for the reasons noted, such evidence does not support the claim.  

As a final point, the Board emphasizes that the Veteran filed his claim for service connection for PTSD in November 2009, and the above-cited evidence reflects that the record does not reflect a valid, current diagnosis of PTSD since that time.  The Board points out that even if the Veteran experienced PTSD and met the diagnostic criteria for that disability prior to the period under consideration, , he is not entitled to service connection for a disability that did not exist at the time he filed his claim for service connection or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

As the first, essential criterion for service connection for PTSD-a current medical  diagnosis of the disorder in accordance with the DSM-IV-is  not met, service connection for PTSD cannot be established, the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Board's review of the record reveals that further RO action on the claim for service connection for psychiatric disability other than PTSD.  

Pertinent to this claim, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2012).

As noted, in this case, the record reflects a number of psychiatric disorders other than PTSD, to include bipolar disorder, depression, cognitive disorder, dysthymia, adjustment disorder, ADHD, ADD, delirium and psychosis.  

In report of the January 2010 VA mental disorders examination, the examiner noted that the Veteran's had an in-service diagnosis of adjustment reaction with mixed emotional features, referencing a November 2004 private medical record from the Alta View Center for Counseling reflecting the medical provider's finding that the Veteran had "a significant mental disorder" and a December 2004 Air National Guard service treatment record documenting a diagnosis of adjustment reaction with mixed emotional features.  The VA examiner found that when tracing the Veteran's mental health history since his first diagnosis of adjustment reaction (in 1984) to the present, that diagnosis had been further refined to be bipolar disorder over the years.  However, the examiner did not provide an opinion as to the etiology of the disorder, to include whether it was related to service.  

Additionally, although the VA examiner noted that the Veteran did not meet the DSM-IV criteria for any other psychiatric disorder, the examiner did not specifically discuss the Veteran's previously diagnosed disorders.  In particular, the Veteran has been diagnosed with adjustment disorder with depressed mood and dependent personality disorder (May 1984 VA hospital summary).  The Veteran has also received multiple diagnoses from the Alta View Center for counseling, including dysthymia and ADHD (October 18, 2002), psychosis, not otherwise specified (August 3, 2004), bipolar disorder (July 17, 2006) and major depressive disorder (November 27, 2006).  A November 2006 Cottonwood Medical Center record documents discharge diagnoses that include delirium, chronic severe depression and ADD.  A November 18, 2009 VA discharge summary noted diagnoses of bipolar I disorder and cognitive impairment, and rule out cluster A personality traits/disorder.

The Board also notes that the Veteran reported, in a January 2010 statement, that his niece was murdered in July 2005, and that the incident "PUSHED ME OVER THE EDGE".  At that time, he also reported that he "WATCHED A HAITIAN CHOP ANOTHER HAITIAN TO DEATH WITH A MACHETTI [sic.]".   It does not appear that the January 2010 VA examiner considered those lay statements.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Inasmuch as the January 2010 VA examiner did not clearly consider and discuss all pertinent evidence-to include the Veteran's previously diagnosed psychiatric disorders, and lay statement concerning in-service events-and did not provide an opinion as to the etiology of any diagnosed disorder, the Board finds that the VA opinion is inadequate for the claim of service connection for psychiatric disability other than PTSD.  Accordingly, further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the January 2010 VA mental disorders examiner to review pertinent evidence and provide an addendum opinion.  The RO should only arrange for the Veteran to undergo further examination if the January 2010 VA examiner is unavailable, or another examination of the Veteran is deemed necessary.  

Prior to arranging to obtain further examination and/or opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.  

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Salt Lake City, Utah, including from August 2007 to August 2011.  Records after these dates may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO should obtain from the Salt Lake VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since August 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

On remand, the RO should also attempt to verify all periods of ACDUTRA and INACDUTRA. Although some National Guard point summaries are associated with the claims file, such records do not serve to verify all periods of ACDUTRA and INACDUTRA.  The RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, such a fact should be documented, in writing, in the record.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The identification of specific actions requested on remand; however, does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  As such, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging another VA examination if deemed warranted) prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the Departments of the Army, the Veteran's Army and/or Air National Guard Unit, and any other appropriate source(s) to verify the Veteran's periods of ACDUTRA and INACDUTRA. In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Salt Lake City VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, from August 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for psychiatric disability other than PTSD, that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding, pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file and the RO has provided the appropriate notice, arrange for the medical provider who conducted the January 2010 VA mental disorders examination for an addendum report.   

The Veteran's entire claims file, to include a complete copy of this REMAND, copies of pertinent records in the Veteran's Virtual VA file (if the examiner does not have access), and any report t delineating the Veteran's periods of ACDUTRA and INACDUTRA, must be made available to the examiner.  

The medical opinion report must include discussion of the Veteran's documented medical history and assertions.  The examiner should also specifically review evidence not explicitly considered previously-to include any new lay statements (including the murder of the Veteran's niece and his report of watching a Haitian kill another Haitian) and the previously noted psychiatric diagnoses.  

The examiner should clearly identify all psychiatric disability(ies) other than PTSD deemed to exist currently, or to have validly existed (even if currently resolved) at any point since the filing of Veteran's November 2009 claim-to  include bipolar disorder, depression, cognitive disorder, dysthymia, adjustment disorder, attention deficit hyperactivity disorder), attention deficit disorder, delirium and psychosis.  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service or ACDUTRA, or to injury while performing INACDUTRA.  

In rendering the requested opinions, the provider must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, the prior VA examination report, private medical records, and the Veteran's assertions regarding the experiencing psychiatric symptoms since service, and any other pertinent lay assertions.  

If the January 2010 VA examiner is unavailable, or further examination of the Veteran is deemed necessary, the RO should arrange for the Veteran to under VA examination, by an appropriate mental health professional, to obtain opinions responsive to the questions and comments noted above.   

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for psychiatric disability in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


